Citation Nr: 0336518	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  96-23 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for post-traumatic stress disorder 
in February 1991.  The veteran did not timely perfect an 
appeal of that decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's file does not contain a VCAA letter.  A VCAA 
letter is necessary.  

An August 1990 VA examination report contains a diagnosis of 
delusion disorder, paranoid type, and another diagnosis of 
anxiety disorder with features of post-traumatic stress 
disorder.  A provisional diagnosis of post-traumatic stress 
disorder was made on VA examination in September 2002.  The 
examiner who made that diagnosis indicated in December 2002 
that a revised Axis I diagnosis was anxiety disorder not 
otherwise specified.  A July 2003 VA examination report 
contains diagnoses of paranoid schizophrenia and 
post-traumatic stress disorder.  A VA examination is 
necessary to resolve the conflict in the diagnoses.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the veteran a 
VCAA letter concerning his claim for 
service connection for post-traumatic 
stress disorder.  

2.  A VA psychiatric examination should 
be conducted by a board of two 
examiners.  The examiners should 
indicate what is the most accurate 
diagnosis and should specifically rule 
in or rule out post-traumatic stress 
disorder.  The claims folder should be 
made available to the examiners prior to 
the examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


